Citation Nr: 1105159	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-22 976A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative disc disease of the lumbar spine, 
L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to April 
1995, and from July 2002 to December 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinent part, established service 
connection for the Veteran's lumbar spine disorder, and assigned 
an initial rating of 10 percent, effective December 12, 2006.

The record reflects the Veteran also perfected an appeal to a 
July 2008 rating decision's denial of entitlement to a total 
rating based upon individual unemployability (TDIU) due to 
service-connected disabilities.  However, this benefit was 
subsequently established by a March 2010 rating decision.  In 
view of the foregoing, this issue has been resolved and is not on 
appeal before the Board.


FINDINGS OF FACT

On January 6, 2011, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


